DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 07/16/2021 is acknowledged. The traversal is on the ground(s) that the group of inventions previously stated in the restriction requirement contain a special technical feature that makes a contribution over the prior art. This is not found persuasive because upon further search and consideration, the technical feature is not considered a special technical feature as it does not make a contribution over the prior art in view of Chivel (US20160339639), and further in view of Burris et al. (US20140265049).
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a new material vessel 310” as described in [0034] of the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 
Claim Objections
Claim 3 is objected to because of the following informalities: It is suggested that the limitation “wherein the pneumatic conveyance system to transport build material…” read “wherein the pneumatic conveyance system transports build material…”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “build-material applicator” in claim 2, wherein the specification defines the following corresponding structure in [0043]: “Examples of a build-material applicator 508 include a powder spreader, powder spreader arm, a powder spreader roller…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “a material vessel….” It is unclear whether a material vessel is the same material vessel recited in claim 1 line 10 or a different material vessel. Clarification and correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim The limitation “comprising a material vessel to receive build material from the material cartridge” is recited in line 10 (“material vessel to receive the build material from the material cartridge”). Further, the limitation “the material held by the cartridge receiver” is recited in claim 1 line 7 (“the cartridge receiver to receive a material cartridge…”) and the limitation “wherein the conveying system to transport build material discharged from the material vessel” is recited in claim 1 line 12 (“a conveying system to transport the build material from the material vessel…” Therefore, claim 9 fails to further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chivel (US20160339639), and further in view of Burris et al. (US20140265049).
Regarding claim 1, Chivel teaches a three-dimensional (3D) printer (Figure 2) comprising: 
an outer housing comprising a top surface and a bottom surface (see modified Figure 2 below); 

a material cartridge (powder container 17; Figure 2) to make material available from the material cartridge as the build material for printing ([0038] unsintered powders are conveyed from a containers 17,18 to system for powders separation by sieving 21);
a material vessel (containers of separated powders 22; Figure 2) to receive the build material from the material cartridge ([0038-0039] unsintered powders are conveyed from a containers 17, 18 to system for powders separation by sieving 2… unsintered powders are conveyed from a containers 17, 18 to system for powders separation by sieving 21), the material vessel disposed below the dispense vessel (see 22 below 27 in Figure 2); and
a conveying system to transport the build material from the material vessel, against gravity, to the dispense vessel ([0039] powders are vacuum conveyed from containers 22 to powder feeding containers 27 through shut off distributer 28 for re-use). However, Chivel fails to teach a cartridge receiver integrated with the 3D printer at least partially within the outer housing and disposed below a top of the build enclosure of the 3D printer, the cartridge receiver to receive a material cartridge to make material available from the material cartridge as the build material for printing.
In the same field of endeavor pertaining to a three-dimensional printer that dispenses a powdered build material, Burris teaches a cartridge receiver (receiver 150; Figure 2) integrated with the 3D printer at least partially within the outer housing (casing 110; Figure 2) and disposed below a top of the build enclosure of the 3D printer (see 150 dispensed below top of 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the material cartridge of Chivel to be received by a cartridge receiver integrated with the 3D printer within the outer housing and disposed below a top of the build enclosure of the 3D printer, as taught by Burris, for the benefit of being able to remove the material cartridge and install it into the same or different printer during a subsequent build cycle.

    PNG
    media_image1.png
    703
    881
    media_image1.png
    Greyscale

Regarding claim 2, Chivel modified with Burris teaches the 3D printer of claim 1. Further, Chivel teaches wherein the build enclosure comprises a build platform (build platform 0; Figure 2) to form the 3D object from the build material on the build platform ([0036] build platform), wherein the conveying system comprises a pneumatic conveyance system (vacuum transport 24 in Figure 2 and [0039] Separated powders are vacuum conveyed from containers 22 to powder feeding containers 27).
Regarding claim 3, Chivel modified with Burris teaches the 3D printer of claim 2. Further, Chivel teaches the printer comprising a build-material applicator (re-coater powder feeding module 26; Figure 2) to distribute build material across the build platform ([0036] The laying of the powder is carried out by measured dumping of the powder from the re-coater module on the build platform and leveling with blade), wherein the pneumatic conveyance 
Regarding claim 4, Chivel modified with Burris teaches the 3D printer of claim 3. Further, Chivel teaches wherein the build-material applicator comprises a powder spreader disposed closer to the top surface of the outer housing than to the cartridge receiver (see 26 closer to top surface of the housing in modified Figure 2, as discussed in claim 1, than material cartridge 17).
Regarding claim 5, Chivel modified with Burris teaches the 3D printer of claim 2. Further, Chivel teaches the apparatus comprising a selective solidification module (laser 8 and laser scanner 9; Figure 2) disposed above the build platform to selectively solidify successive layers of build material on the build platform to form the 3D object, wherein solidify comprises melt, sinter, or fuse, or any combinations thereof (claim 3: selective sintering/melting is carried out by a laser radiation).
Regarding claim 6, Chivel modified with Burris teaches the 3D printer of claim 1. However, Chivel fails to teach wherein the cartridge receiver is disposed closer to the bottom surface than to the top surface.
In the same field of endeavor pertaining to a three-dimensional printer that dispenses a powdered build material, Burris teaches wherein the cartridge receiver is disposed closer to the bottom surface than to the top surface (where the receiver accepts the cartridge as discussed in [0013], the bottom of Figure 6 in step S170 shows the cartridge in the cartridge receiver disposed closer to the bottom surface). Having a cartridge receiver disposed closer to the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cartridge receiver of Chivel modified with Burris to be disposed closer to the bottom surface than to the top surface, as taught by Burris, for the benefit of refilling the cartridge with powder, such that the material can be reused in a subsequent build cycle in the same or a different 3D printer.
Regarding claim 7, Chivel modified with Burris teaches the 3D printer of claim 6. However, Chivel modified with Burris fails to teach wherein the cartridge receiver is disposed more than 20 inches above the bottom surface of the outer housing. However, where the only difference between Chivel modified with Burris and claim 7 is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the device of Chivel modified with Burris, the claimed device is not patentably distinct from the device of Chivel modified with Burris (see MPEP 2144.04 IV A)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cartridge receiver of Chivel modified with Burris to be disposed more than 20 inches above the bottom surface of the outer housing, since choosing from a finite number of identified, predictable solutions, with a reasonable 
Regarding claim 8, Chivel modified with Burris teaches the 3D printer of claim 1.  Chivel modified with Burris fails to teach wherein the cartridge receiver is disposed less than 42 inches above the bottom surface of the outer housing. However, where the only difference between Chivel modified with Burris and claim 8 is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the device of Chivel modified with Burris, the claimed device is not patentably distinct from the device of Chivel modified with Burris (see MPEP 2144.04 IV A)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cartridge receiver of Chivel modified with Burris disposed less than 42 inches above the bottom surface of the outer housing, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)).
Regarding claim 9, Chivel modified with Burris teaches the 3D printer of claim 1. Further, Chivel teaches the 3D printer comprising a material vessel (containers of separated powders 22; Figure 2) to receive build material from the material cartridge [0038-0039] 
In the same field of endeavor pertaining to a three-dimensional printer that dispenses a powdered build material, Burris teaches the material cartridge is held by the cartridge receiver (see 200 going into 150 in Figure 2). The cartridge, which functions as a containment vessel for powdered material ([0048] cartridge 200 functions as a containment vessel 210 for powdered material), can be removed from the three-dimensional printer, stored without substantial degradation of the remaining powder, and later installed into the same or different printer during a subsequent build cycle ([0048] removed from the additive manufacturing apparatus 100, stored without substantial degradation of the remaining powdered, and later installed in the same or different additive manufacturing apparatus to supply the remaining powdered material to the additive manufacturing apparatus 100 during a subsequent build cycle).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the material cartridge of Chivel modified with Burris to be held by the cartridge receiver, as taught by Burris, for the benefit of being able to remove the material cartridge and install it into the same or different printer during a subsequent build cycle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743